ITEMID: 001-128055
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF KASYMAKHUNOV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 3 - Prohibition of torture (Article 3 - Expulsion;Positive obligations) (Uzbekistan);Violation of Article 3 - Prohibition of torture (Article 3 - Effective investigation) (Procedural aspect);No violation of Article 5 - Right to liberty and security (Article 5-1 - Lawful arrest or detention;Article 5-1-f - Extradition);Violation of Article 34 - Individual applications (Article 34 - Hinder the exercise of the right of petition);Non-pecuniary damage - award
JUDGES: Dmitry Dedov;Erik Møse;Isabelle Berro-Lefèvre;Julia Laffranque;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Ksenija Turković
TEXT: 7. The applicant was born in 1964. His current whereabouts are unknown.
8. The applicant was a member of Hizb ut-Tahrir, a radical Islamic organisation calling for the overthrow of non-Islamic governments and the establishment of an Islamic Caliphate. Hizb ut-Tahrir is classified as a terrorist organisation and banned both in Uzbekistan and in Russia.
9. According to the applicant, he left Uzbekistan for Russia in 1995. In 1998 he lost his Uzbek passport, no. CL-0084412, issued in 1995.
10. On 30 October 1999 the Andizhan Regional Department of the National Security Service of Uzbekistan opened criminal proceedings against the applicant on suspicion of membership of Hizb ut-Tahrir.
11. On 15 December 1999 the applicant was charged in absentia with attempting to overthrow the constitutional order, a criminal offence under Article 159 of the Criminal Code of Uzbekistan. The statement of charges indicated that the applicant, being an active member of Hizb ut-Tahrir, had founded several local sections of that organisation, had involved minors in its activities and had distributed its literature calling for the overthrow of governments in Central Asia and the entire world and their replacement by an Islamic State in the form of a recreated Caliphate. On the same date, the prosecutor for the Andizhan Region ordered the applicant’s arrest. The applicant was put on the list of wanted persons.
12. On 13 June 2000 the Prosecutor General’s Office of Uzbekistan informed the Prosecutor General’s Office of the Russian Federation that they had information that the applicant was living in Moscow, and requested the Russian authorities to arrest him and extradite him to Uzbekistan.
13. On 13 February 2004 the applicant was arrested with a view to his extradition.
14. On 19 February 2004 the Andizhan Regional Department of the National Security Service of Uzbekistan amended the charges against the applicant. An additional charge of founding a criminal organisation, a criminal offence under Article 242 of the Criminal Code of Uzbekistan, was brought against him.
15. On 11 March 2004 the Prosecutor General’s Office of Uzbekistan lodged a formal request for the applicant’s extradition with the Prosecutor General’s Office of the Russian Federation.
16. On 25 March 2004 the Russian authorities instituted criminal proceedings against the applicant on suspicion of membership of Hizb ut-Tahrir. He was charged with aiding and abetting terrorism, founding a criminal organisation, and use of forged documents, offences under Articles 205.1 § 1, 210 § 1 and 327 § 3 of the Russian Criminal Code. The extradition proceedings were suspended pending the criminal proceedings in Russia.
17. On 11 November 2004 the Moscow City Court found the applicant guilty as charged and sentenced him to seven years and four months’ imprisonment. On 13 January 2005 the Supreme Court of the Russian Federation upheld the conviction on appeal.
18. On an unspecified date in 2004 the applicant was transported to correctional colony no. IK-18 in the Murmansk Region. It can be seen from a letter of 1 July 2011 from the head of the correctional colony that the applicant’s personal file did not contain any passport or other identity document.
19. On 8 June 2011 the Andizhan Regional Department of the National Security Service of Uzbekistan amended the charges against the applicant, adding charges of dissemination of materials damaging to public order, membership of a religious extremist group, and smuggling of extremist materials, criminal offences under Articles 244-1, 244-2 and 246 of the Criminal Code of Uzbekistan.
20. On 10 June 2011 the applicant finished serving his prison term and on an unspecified date the extradition proceedings were resumed.
21. On 16 December 2011 the Prosecutor General’s Office of Uzbekistan submitted an updated request for the applicant’s extradition.
22. On 9 June 2011 the Kolskiy District Court of the Murmansk Region ordered the applicant’s detention pending the resumed extradition proceedings, relying on Articles 108 and 466 of the Code of Criminal Procedure (“the CCrP”). On 28 June 2011 the Murmansk Regional Court upheld the decision on appeal.
23. The applicant’s detention was extended by the Kolskiy District Court on 9 August and 8 November 2011 and 7 February, 6 April, 6 June and 8 October 2012 on the basis of Articles 109 and 466 of the CCrP. On 8 October 2012 the applicant’s detention was extended until 10 December 2012. All extension orders were upheld by the Murmansk Regional Court on appeal.
24. On 10 May 2011 the applicant applied to the Russian Federal Migration Service (“the FMS”) for refugee status. In particular, he submitted that he was being persecuted in Uzbekistan for his religious beliefs and that he feared torture and ill-treatment in Uzbekistan in the criminal proceedings against him.
25. On 3 June 2011 the Murmansk Regional Department of the FMS declared his application inadmissible, finding that he was not eligible for refugee status. He had been convicted of a serious criminal offence in Russia and was suspected of a similar offence in Uzbekistan. He had not submitted any documentary evidence or witness statements confirming that the criminal proceedings against him were politically motivated.
26. The applicant challenged that decision before a deputy head of the FMS. He submitted, in particular, that the decision of 3 June 2011 had been taken on the basis of a written questionnaire without any interview. He had not been allowed to contact a lawyer before filling the questionnaire in.
27. On 1 August 2011 the deputy head of the FMS confirmed the decision of 3 June 2011. He found that the Uzbek authorities had charged the applicant with criminal offences in connection with his membership of Hizb ut-Tahrir. Hizb ut-Tahrir had been classified as a terrorist organisation by the Russian Supreme Court and thus constituted a serious danger for the national security of all States. The applicant had earlier been convicted by a Russian court for creating and leading a section of Hizb ut-Tahrir in Russia. Moreover, he had submitted false information about the date of his arrival in Russia. He had stated in the questionnaire that he had left Uzbekistan for Russia in 1995, whereas the documents in the criminal case file showed that he had arrived in Russia in 1999. The applicant had not produced any evidence confirming his allegation that the criminal charges against him were politically motivated.
28. The applicant challenged the decision of 1 August 2011 before the Basmanniy District Court of Moscow. He reiterated his fears of being subjected to ill-treatment in Uzbekistan and his arguments that the criminal proceedings against him were politically motivated and that he was in fact being persecuted for his religious beliefs. He further cited extracts from the the Moscow City Court judgment of 11 November 2004 confirming that that court had established that he had lived in Russia since at least 1996. Finally, he asserted that he had ceased to be a member of Hizb ut-Tahrir in 2004 and no longer participated in that organisation’s activities.
29. On 14 October 2011 the Basmanniy District Court confirmed the decision of 1 August 2011. It found that the reasons for the refusal of refugee status advanced by the FMS were convincing and that the applicant had failed to substantiate his allegation that he had been persecuted for his religious beliefs. Moreover, the applicant had not applied for refugee status within a day of crossing the Russian border, as required by Russian law (see paragraph 85 below). Given that his close relatives continued to live in Uzbekistan, his return there was possible. The court also found it established that the applicant had in fact arrived in Russia in 1995.
30. On 1 March 2012 the Moscow City Court upheld the judgment of 14 October 2011 on appeal, finding that it was lawful, well-reasoned and justified.
31. On 6 June, 25 and 26 July, 15 and 23 August and 5 October 2011 the Ministry of Foreign Affairs, the FMS and the Federal Security Service informed the Prosecutor General that the applicant did not hold Russian citizenship and that there were no other obstacles to his extradition to Uzbekistan.
32. By a letter of 12 March 2012 the Prosecutor General’s Office of Uzbekistan gave an assurance that the applicant would not be extradited to a third-party State, or prosecuted or punished for any offences committed before extradition which were not mentioned in the extradition request, without Russia’s consent. It also stated that after serving his sentence he would be free to leave Uzbekistan. It further stated that Uzbek law prohibited any discrimination on grounds of sex, race, ethnic origin, language, religious or other beliefs or social status, as well as torture, violence or other forms of inhuman or degrading treatment. The Prosecutor General’s Office of Uzbekistan gave an undertaking that the relevant provisions of Uzbek law would be respected in the criminal proceedings against the applicant.
33. The applicant asked the Prosecutor General’s Office of the Russian Federation to refuse the request for his extradition. He submitted, in particular, that he would run a real risk of torture or inhuman treatment if extradited to Uzbekistan. Relying on Article 3 of the Convention and the Court’s case-law (he referred to Ismoilov and Others v. Russia, no. 2947/06, 24 April 2008; Muminov v. Russia, no. 42502/06, 11 December 2008; Khodzhayev v. Russia, no. 52466/08, 12 May 2010; Abdulazhon Isakov v. Russia, no. 14049/08, 8 July 2010; Yuldashev v. Russia, no. 1248/09, 8 July 2010; Karimov v. Russia, no. 54219/08, 29 July 2010; Gaforov v. Russia, no. 25404/09, 21 October 2010; Sultanov v. Russia, no. 15303/09, 4 November 2010; and Yakubov v. Russia, no. 7265/10, 8 November 2011), he argued that members of Hizb ut-Tahrir were at an increased risk of ill-treatment. Finally, he submitted that he had already been convicted for membership of Hizb ut-Tahrir by a Russian court and had served his sentence, and that his extradition would therefore be in breach of his right not to be tried or punished twice for the same offence.
34. On 19 April 2012 the Prosecutor General’s Office ordered the applicant’s extradition to Uzbekistan. The prosecutor listed the charges against the applicant and found that his actions were punishable under Russian criminal law. An extradition order was granted in respect of the charge of founding a criminal organisation. The prosecutor found that the said offence corresponded to the offence of leadership of a criminal organisation under Russian criminal law. However, the prosecutor rejected as grounds for extradition the charges of attempted overthrow of the constitutional order, dissemination of materials damaging to public order, membership of a religious extremist group, and smuggling of extremist materials because those offences were either time-barred, had not been punishable under Russian criminal law at the time of their alleged commission by the applicant, or had later been decriminalised.
35. The applicant challenged the extradition order before the Murmansk Regional Court. He submitted, in particular, that the charges against him were politically motivated, that he would be subjected to a serious risk of torture in Uzbekistan, and that he had been already convicted for the same offence by a Russian court. To substantiate the risk of ill-treatment he relied on the case-law of the Court cited above and on reports by the United Nations High Commissioner for Refugees (“UNHCR”), Human Rights Watch and Amnesty International according to which the human rights situation in Uzbekistan in general, and in Uzbek detention facilities in particular, was alarming because ill-treatment in order to obtain self-incriminating statements was widespread and members of prohibited religious organisations, such as Hizb ut-Tahrir, were at an increased risk of ill-treatment. The applicant also submitted to the court letters from Human Rights Watch and Amnesty International in which they expressed their concern about his impending extradition to Uzbekistan where, being a member of Hizb ut-Tahrir, he would certainly face a serious risk of torture or inhuman treatment
36. On 1 June 2012 the Murmansk Regional Court upheld the extradition order. It held that the Uzbek and Russian authorities had followed the extradition procedure set out in the applicable international and domestic law. The applicant was charged with offences punishable under Uzbek and Russian criminal law and there was no evidence that he was being persecuted for his political opinions. The Regional Court further held that the applicant’s allegations of a risk of ill-treatment were based on assumptions. The international reports and the case-law of the Court relied upon by the applicant were irrelevant because they described the general situation in Uzbekistan rather than the applicant’s personal circumstances. It was significant that the competent Russian authorities, such as the Ministry of Foreign Affairs, had not detected any obstacles to the applicant’s extradition, that his application for refugee status had been dismissed, and that assurances of humane treatment had been provided by the Uzbek authorities.
37. The applicant appealed. He reiterated the arguments he had advanced before the Prosecutor General’s Office and the Murmansk Regional Court and argued that the Regional Court had disregarded those arguments and the evidence he had adduced of the existence of a serious risk of ill-treatment. He further submitted that the diplomatic assurances that he would not be ill-treated were unreliable as there was no mechanism for monitoring compliance, or accountability for a breach of such assurances.
38. On 18 July 2012 the Supreme Court of the Russian Federation dismissed his appeal and upheld the decision of 1 June 2012, endorsing the reasoning of the Regional Court. In reply to the applicant’s argument that his extradition would be in breach of his right not to be tried or punished twice for the same offence, the Supreme Court held that he had been convicted by a Russian court for acts he had committed in his capacity as a member of Hizb ut-Tahrir between 1999 and 2004 in Russia, while his extradition was sought in respect of acts he had committed in the same capacity between 1994 and 1999 in Uzbekistan.
39. On 8 November 2012, as the date of expiry of the maximum detention period established by domestic law was approaching, the applicant made a written statement that he had no intention of returning to Uzbekistan and that if he disappeared it should be understood that he had been abducted and forcibly transferred to Uzbekistan. For the same reason of fear of abduction he also requested that his representatives, Ms Ryabinina and Mr Koroteyev, be present at the moment of his release.
40. On 10 December 2012 the prosecutor of the Murmansk Region ordered the applicant’s release because the maximum detention period established by domestic law had expired.
41. The applicant was released on the same day. In accordance with his request, his release took place in the presence of his representatives, Ms Ryabinina and Mr Koroteyev. He was issued with a release certificate bearing his identity photograph. He did not have any other identity documents.
42. On the same day the applicant took a plane to Moscow together with his representatives. He rented a flat in the village of Verbilki in the Moscow region. It was agreed between the applicant and Ms Ryabinina that he should telephone Ms Ryabinina every day.
43. On 11 December 2012 the applicant applied for temporary asylum. It appears that the proceedings are still pending.
44. On 12 December 2012 the applicant told his representative Ms Ryabinina that two cars were following him everywhere and that he feared abduction. Ms Ryabinina telephoned the Government’s Representative to inform him of that conversation.
45. The next day the applicant stayed at home fearing abduction.
46. On 14 December 2012 the applicant telephoned his landlady at about 1.20 p.m. to ask if he could borrow a screwdriver from her. She answered in the affirmative and the applicant said he would come to fetch it in the next half hour. He never went to get it and has not been seen or heard of since.
47. Late in the evening of the same day, Ms Ryabinina did not receive her usual daily call from the applicant, so she attempted to contact him. His mobile phone was switched off. Ms Ryabinina immediately informed the police and the Government’s Representative of the applicant’s disappearance. She also attempted unsuccessfully to obtain information about the applicant from the border control authorities.
48. On 15 December 2012 the applicant’s landlady let Ms Ryabinina, Mr Koroteyev and Mr U. into the applicant’s flat. His personal belongings, including his clothes, his copy of the Koran, his prayer mat and his mobile phone charger, as well as documents relating to his case, were found there. The fridge was full of food, the lights were on and some repair tools had been left on the floor. Ms Ryabinina contacted the Government’s Representative to inform him of these facts.
49. It can be seen from a document issued on 26 March 2013 by the Uzbekistan Airways (O‛zbekiston havo yo‛llari) that the applicant departed Moscow Domodedovo Airport for Tashkent, Uzbekistan, on board regular flight no. HY-602 at 11.45 p.m. on 14 December 2012. His ticket was issued on passport no. CL-0084412.
50. The applicant’s current whereabouts within Uzbekistan remain unknown.
51. On 15 December 2012 Ms Ryabinina lodged a complaint about the applicant’s disappearance with the Zaprudnenskiy police station in the Taldom District of the Moscow Region. She was immediately questioned and described the circumstances of the applicant’s disappearance.
52. On the same day the police examined the applicant’s flat and questioned his landlady. The landlady described the applicant’s telephone call of the previous day, his intention to come to her flat to borrow a screwdriver and his eventual failure to appear.
53. On 18 December 2012 Ms Ryabinina’s complaint was referred to the Taldom Town Investigations Committee.
54. On 21 December 2012 a search file was opened by the local police in respect of the applicant. Several of the applicant’s neighbours were questioned on 22 December 2012 in connection with the search. They were unable to provide any information about the applicant. The police established that the last signal had been emitted by the applicant’s mobile phone at 2.26 p.m. on 14 December 2012. The mobile phone had been inactive since. Finally, the police checked nearby hospitals, morgues and detention facilities and circulated the applicant’s description to the police duty posts at Moscow metro stations, train stations and airports. No trace of the applicant was found.
55. On 24 December 2012 the Taldom Town Investigations Committee returned Ms Ryabinina’s complaint to the Taldom District Department of the Interior because the requisite formalities had not been complied with in the referral of 18 December 2012.
56. On 29 December 2012 the Taldom District Department of the Interior referred Ms Ryabinina’s complaint to the Taldom Town Investigations Committee for a second time.
57. On 9 January 2013 the chief investigator of the Taldom Town Investigations Committee refused to open criminal proceedings into the applicant’s disappearance. He made a summary of the statements by Ms Ryabinina, the applicant’s landlady and two of his neighbours. He then found that there was no evidence of kidnapping or murder. The applicant could have gone into hiding to evade extradition and the criminal proceedings in Uzbekistan.
58. On 11 January 2013 the head of the Taldom Town Investigations Committee annulled the decision of 9 January 2013 and ordered a further inquiry. He ordered, in particular, that Ms Ryabinina and other acquaintances of the applicant be questioned, that it be established whether the applicant had bought train or plane tickets, and that a request for information be sent to the Uzbek authorities to find out whether the applicant was currently in detention in Uzbekistan.
59. On 15 January 2013 the chief investigator of the Taldom Town Investigations Committee asked the Department of the Interior of the Moscow Region to check the applicant’s name in their internal databases in order to establish whether he had recently bought train or plane tickets.
60. On 17 January 2013 the Department of the Interior of the Moscow Region replied that the applicant’s name had been on the federal list of wanted persons since 7 May 2012. The Department of the Interior did not have any information concerning train or plane tickets bought by the applicant.
61. On 20 January 2013 Ms Ryabinina sent to the chief investigator of the Taldom Town Investigations Committee a written statement describing in detail the circumstances of the applicant’s disappearance.
62. On 21 January 2013 the chief investigator of the Taldom Town Investigations Committee refused to open criminal proceedings into the applicant’s disappearance, advancing the same reasons as in the decision of 9 January 2013.
63. On 28 January 2013 the head of the Taldom Town Investigations Committee annulled the decision of 21 January 2013 and ordered a further inquiry. He ordered, in particular, that the investigative measures set out in the decision of 11 January 2013 be carried out.
64. On 7 February 2013 the chief investigator of the Taldom Town Investigations Committee sent a request for information to Uzbekistan Airways. He asked them to inform him whether the applicant had recently bought tickets from the company.
65. On 7 February 2013 the chief investigator of the Taldom Town Investigations Committee refused to open criminal proceedings into the applicant’s disappearance for a third time, for the same reasons as before. He noted that no reply had yet been received to the request for information sent to Uzbekistan Airways.
66. On 11 February 2013 the head of the Taldom Town Investigations Committee annulled the decision of 7 February 2013 and ordered a further inquiry. He noted that the chief investigator had not still carried out the investigative measures mentioned in the decision of 11 January 2013.
67. On 15 February 2013 the Taldom Town Investigations Committee opened criminal proceedings into the applicant’s disappearance.
68. On 26 February 2013 Ms Ryabinina requested that the applicant be granted the procedural status of victim and that she be recognised as his representative. On 2 March 2013 Mr Koroteyev submitted a similar request. They received no formal reply to their requests. According to the Government, the investigator replied to them orally that they were not relatives of the applicant and could not therefore claim to be victims.
69. On 2 March 2013 Mr U., who had accompanied Ms Ryabinina and Mr Koroteyev to the applicant’s flat on 15 December 2012, was questioned. He described the applicant’s flat as they had found it.
70. On the same day the investigator collected the applicant’s belongings from Ms Ryabinina. He drew up a list of those belongings, which included the applicant’s clothes and other belongings, such as a prayer mat, books, documents, photographs, a mobile phone charger, a wristwatch, a razor, a nail file and a glasses case.
71. According to the Government, on 15 and 25 March 2013 the investigator sent requests for assistance to the Uzbek authorities. He asked for assistance in questioning the applicant’s relatives and in establishing the applicant’s whereabouts. The Court has not been informed of any reply.
72. On 26 March 2013 Uzbekistan Airways confirmed that a person named Yu. S. Kasymakhunov had taken a flight to Tashkent on 14 December 2013. The investigator sent a request for further information but has not received any reply to date.
73. The criminal proceedings are still pending. As confirmed by the Government, Ms Ryabinina and Mr Koroteyev were not informed about the progress of the investigation because they did not have any procedural status in the proceedings.
74. Chapter 54 of the Russian Code of Criminal Procedure (“CCrP”) of 2002 governs the procedure to be followed in the event of extradition.
75. Upon receipt of a request for extradition not accompanied by an arrest warrant issued by a foreign court, a prosecutor must decide on the preventive measure in respect of the person whose extradition is sought. The measure must be applied in accordance with established procedure (Article 466 § 1). If a request for extradition is accompanied by an arrest warrant issued by a foreign court, a prosecutor may impose house arrest on the individual concerned or place him or her in detention “without seeking confirmation of the validity of that order from a Russian court” (Article 466 § 2).
76. An extradition decision made by the Prosecutor General may be challenged before a court (Article 463 § 1). In that case the extradition order must not be enforced until a final judgment is delivered (Article 462 § 6).
77. A court is to review the lawfulness and validity of a decision to extradite within a month of receipt of a request for review. The decision must be taken in open court by a panel of three judges in the presence of a prosecutor, the person whose extradition is sought, and the latter’s legal counsel (Article 463 § 4).
78. Issues of guilt or innocence are not within the scope of such judicial review, which is limited to an assessment of whether the extradition order was made in accordance with the procedure set out in the applicable international and domestic law (Article 463 § 6).
79. Article 464 § 1 lists the conditions under which extradition cannot be authorised. Thus, the extradition of the following is to be denied: a Russian citizen or a person who has been granted asylum in Russia; a person in respect of whom a conviction has become effective or criminal proceedings have been terminated in Russia in connection with the same act for which he or she is being prosecuted in the requesting State; a person in respect of whom criminal proceedings cannot be instituted or a conviction cannot become effective in view of the expiry of the statute of limitations or under another valid ground in Russian law; or a person in respect of whom extradition has been blocked by a Russian court in accordance with the legislation and international treaties of the Russian Federation. Finally, extradition must be denied if the act that serves as the basis for the extradition request does not constitute a criminal offence under the Russian Criminal Code.
80. In the event that a foreign national whose extradition is being sought is being prosecuted or is serving a sentence for another criminal offence in Russia, his extradition may be postponed until the prosecution is terminated, the penalty is lifted on any valid ground, or the sentence is served (Article 465 § 1).
81. In its ruling no. 11 of 14 June 2012, the Plenary Session of the Russian Supreme Court indicated, with reference to Article 3 of the Convention, that extradition was to be refused if there were serious reasons to believe that the person might be subjected to torture or inhuman or degrading treatment in the requesting country. Extradition could also be refused if exceptional circumstances disclosed that it might entail a danger to the person’s life and health on account of, among other things, his or her age or physical condition. Russian authorities dealing with an extradition case were to examine whether there were reasons to believe that the person concerned might be sentenced to the death penalty, subjected to ill-treatment, or persecuted because of his or her race, religious beliefs, nationality, ethnic or social origin or political opinions. The courts were to assess both the general situation in the requesting country and the personal circumstances of the person whose extradition was sought. They were to take into account the testimony of the person concerned and that of any witnesses, any assurances given by the requesting country, and information about the country provided by the Ministry of Foreign Affairs, competent United Nations institutions and the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment.
82. Article 33 of the UN Convention on the Status of Refugees of 1951, which was ratified by Russia on 2 February 1993, provides as follows:
“1. No Contracting State shall expel or return (‘refouler’) a refugee in any manner whatsoever to the frontiers of territories where his life or freedom would be threatened on account of his race, religion, nationality, membership of a particular social group or political opinion.
2. The benefit of the present provision may not, however, be claimed by a refugee whom there are reasonable grounds for regarding as a danger to the security of the country in which he is, or who, having been convicted by a final judgement of a particularly serious crime, constitutes a danger to the community of that country.”
83. The Refugees Act (Law no. 4258-I of 19 February 1993) incorporated the definition of the term “refugee” contained in Article 1 of the 1951 Geneva Convention, as amended by the 1967 Protocol relating to the Status of Refugees. The Act defines a refugee as a person who is not a Russian national and who, owing to a well-founded fear of being persecuted for reasons of race, religion, nationality, ethnic origin, membership of a particular social group, or political opinion, is outside the country of his nationality and is unable or, owing to such fear, unwilling to avail himself of the protection of that country, or who, not having a nationality and being outside the country of his former habitual residence as a result of such events, is unable or, owing to such fear, unwilling to return to it (section 1 § 1 (1)).
84. The Act does not apply to anyone believed on reasonable grounds to have committed a crime against peace, a war crime, a crime against humanity, or a serious non-political crime outside the country of refuge prior to his admission to that country as a person seeking refugee status (section 2 § 1 (1) and (2)).
85. An application for refugee status must be submitted: (1) to the Russian Consulate before arrival in Russia; (2) to the State Border Control Office at the time of crossing the Russian border; (3) to the State Border Control Office, the local Department of the Interior or the local office of the FMS within a day of an illegal crossing of the Russian border; or (4) to the local office of the FMS having territorial jurisdiction over the place of the person’s lawful residence (section 4 § 1).
86. A person who has applied for refugee status or who has been granted refugee status cannot be returned to a State where his life or freedom would be imperilled on account of his race, religion, nationality, membership of a particular social group, or political opinion (section 10 § 1).
87. If a person satisfies the criteria established in section 1 § 1 (1), or if he does not satisfy such criteria but cannot be expelled or deported from Russia for humanitarian reasons, he may be granted temporary asylum (section 12 § 2). A person who has been granted temporary asylum cannot be returned against his will to the country of his nationality or to the country of his former habitual residence (section 12 § 4).
88. Russia is a member State of the Shanghai Cooperation Organisation (SCO) together with China, Kazakhstan, Kyrgyzstan, Tajikistan and Uzbekistan. All these States signed the 2001 Shanghai Convention on Combating Terrorism, Separatism and Extremism, which requires the member States to co-operate in arresting people accused on charges relating to terrorism, separatism or extremism. In the implementation of that Convention with regard to issues concerning extradition and legal assistance in criminal cases, the Parties must cooperate in conformity with the international treaties to which they are parties and the national laws of the Parties (Article 2 § 2 of that Convention).
89. On 5 July 2005 the Concept on Cooperation between SCO member States in the Fight against Terrorism, Separatism and Extremism was adopted. It provides that the SCO States are committed to refusing asylum to people who are suspected or accused of offences relating to terrorism, separatism or extremism (section 1).
90. For a summary of the recent reports on Uzbekistan by the UN institutions and by NGOs, see Abdulkhakov v. Russia, no. 14743/11, §§ 99-107, 2 October 2012. For relevant reports on the particular situation of persons accused of membership of Hizb ut-Tahrir, see Muminov v. Russia, no. 42502/06, §§ 7374, 11 December 2008.
91. For a summary of the Council of Europe texts on the duty to cooperate with the Court, the right to individual petition, and interim measures, see Savriddin Dzhurayev v. Russia, no. 71386/10, §§ 108-120, ECHR 2013.
92. The UN Human Rights Committee considered the sixth periodic report of the Russian Federation and adopted the following concluding observations on 28 October 2009 (CCPR/C/RUS/CO/6):
“17. The Committee is concerned about reports of extraditions and informal transfers by the State party to return foreign nationals to countries in which the practice of torture is alleged while relying on diplomatic assurances, notably within the framework of the 2001 Shanghai Convention on Combating Terrorism, Separatism and Extremism ...
The State party should ensure that no individual, including persons suspected of terrorism, who are extradited or subjected to informal transfers, whether or not in the context of the Shanghai Cooperation Organisation, is exposed to the danger of torture or cruel, inhuman or degrading treatment or punishment. Furthermore, the State party should recognise that, the more systematic the practice of torture or cruel, inhuman or degrading treatment, the less likely it will be that a real risk of such treatment can be avoided by diplomatic assurances, however stringent any agreed follow-up procedure may be. The State party should exercise the utmost care in the use of such assurances and adopt clear and transparent procedures allowing review by adequate judicial mechanisms before individuals are deported, as well as effective means to monitor the fate of the affected individuals.”
93. In their 2013 report “Return to Torture: Extradition, Forcible Returns and Removals to Central Asia”, Amnesty International expressed deep concern about section 1 of the Concept on Cooperation between SCO member States in the Fight against Terrorism, Separatism and Extremism (see paragraph 89 above), which, in their view, removes the possibility to apply for refugee status (and thus seek and obtain asylum and protection against persecution) even where a person is only suspected of an offence relating to terrorism, separatism or extremism. In Amnesty International’s opinion, this contradicts the 1951 UN Convention relating to the Status of Refugees. Amnesty International writes as follows [internal footnotes are omitted]:
“In the 2005 Declaration of Heads of SCO Member States in Astana, Kazakhstan, participating states committed to denying asylum to all individuals accused or suspected of ‘terrorism, extremism or separatism’. This is of particular concern to Amnesty International, as it effectively denies access to refugee-determination procedures – and consequently the right to seek and enjoy asylum from persecution – to any individual who is accused or merely suspected of acts of “terrorism, extremism or separatism” in one of the SCO member states, in a way that is not consistent with the Refugee Convention. The Declaration, like most formal SCO documents and agreements, makes no reference to the international obligations of its member states, including the principle of non-refoulement enshrined in the 1951 Refugee Convention and the absolute prohibition of torture or other ill-treatment.
These agreements that have been concluded within the framework of the SCO have made the extradition of refugees to member states significantly easier as states prioritize these agreements over international human rights and refugee obligations. According to human rights defenders from the Komitet Grazhdanskoe Sodeistvie (KGS) or Civil Assistance Committee in Russia ‘there has been a sharp increase in extraditions of refugees to the countries [of the CIS] of which they are citizens, since the SCO was set up.’
Co-operation between the police and security services of SCO member states has similarly increased, especially in the apprehension and detention of individuals wanted on criminal charges in a member state ...”
94. For a summary of the Committee of Ministers’ decisions under Article 46 on related cases concerning Russia adopted between 8 March 2012 and 7 March 2013, see Savriddin Dzhurayev, cited above, §§ 121-126.
95. At the 1176th meeting of the Ministers’ Deputies held on 10 July 2013, the Committee of Ministers adopted the following decision in the wake of yet another incident involving allegations of the disappearance of an applicant in respect of whom an interim measure had been indicated by the Court (CM/Del/Dec(2013)1176/H46-2E ):
“The Deputies,
Recalling the decisions adopted at their 1164th meeting (5-7 March 2013) (DH) and 1172nd meeting (4-6 June 2013) (DH) in the Garabayev group of cases against the Russian Federation (see the list below),
1. noted with grave concern that a further incident involving allegations of kidnapping and illegal transfer of an applicant protected by an interim measure indicated by the Court under Rule 39 has been reported ...
2. strongly insisted that light be shed on this incident and on the fate of the applicant as quickly as possible;
3. consequently insisted again on the pressing need to adopt as of now measures to ensure an immediate and effective protection of the applicants in a similar situation against kidnappings and irregular removals from the national territory;
4. recalled in this context the letter sent by the Chairman of the Committee of Ministers to the Minister of Foreign Affairs of the Russian Federation;
5. agreed that a draft interim resolution will be considered in the light of progress that would have been made, including the updated action plan submitted by the Russian authorities; this text will be circulated in the draft revised order of business of their 1179th meeting (24-26 September 2013) (DH).”
VIOLATED_ARTICLES: 3
34
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
NON_VIOLATED_BULLETPOINTS: 5-1-f
